Case 1:18-cv-00981-JFK-RWL Document 74 Filed 02/24/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REBA KHAN,
Plaintiff,
~against-
UNITED STATES OF AMERICA,

Defendant.

 

 

USDC SDNY
) DOCUMENT
PELECTRONICALLY FIL LED |

 

: Ser F
DATE |

mg ahaa tanec sie ear eamcas

DOC #:

    

Mes RR Waharete,

Pore

 

 

 

No. 18 Civ. 981 (JFK)

ORDER

JOHN F. KEENAN, United States District Judge:

In the event the parties’

motions for summary judgment are

denied, the bench trial in this case will commence on June 14,

2021.

SO ORDERED.

Dated: New York, New York
February 24, 2021

4 = ~9/ ,
a “Lav + Nee 2 Ct J

 

John\F. Keenan

United States District Judge

 
